t c memo united_states tax_court inman partners rcb investments llc tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date kyle r coleman for petitioner thomas lee fenner for respondent memorandum opinion holmes judge the taxpayers in this case agreed to extend the statute_of_limitations for any income_tax due on any return made by or for them for the period s ended date each of the taxpayers was also a partner in a partnership that had a tax_year that ended on date does an extension for individual returns for a year that ends on december include any partnership items from partnerships whose tax years ended less than a month before in who515 inv partners v commissioner tcmemo_2012_316 appeal filed d c cir date we said it did the taxpayers here admit that they would lose under who515 but point out it was only a memorandum opinion and ask us to rethink our reasoning background this is a son-of-boss case--perhaps the last of its kind--in which the parties agree about all of the commissioner’s adjustments in the notice of final_partnership_administrative_adjustment fpaa in one of the partners raymond craig brubaker--a name long associated with son-of-boss deals2-- collaborated with two high-earning colleagues from deutsche bank to shelter their income from federal taxes the deal took advantage of a strained reading of the son-of-boss fpaa we refer interested readers to opinions that discuss these deals and tefra terminology at length see eg bcp trading invs llc v commissioner tcmemo_2017_151 ltd v commissioner tcmemo_2015_28 ltd v commissioner tcmemo_2013_49 see indictment united_states v daugerdas no 09-cr-00581-whp s d n y date ecf no brubaker and others indicted for tax-fraud conspiracy involving tax_shelters but see judgment of acquittal united_states v brubaker no 09-cr-00581-whp-6 s d n y date ecf no brubaker acquitted after jury trial partnership-tax rules to create artificial tax losses and the parties now agree that the partnership involved was a sham only some of the deal’s details need be discussed brubaker and his colleagues--todd clendening and jeffrey rupp--each formed limited_liability companies llcs the llcs which were disregarded for federal income-tax purposes owned the initial partnership interests in inman partners when it was formed under texas law on date on date the llcs transferred their inman partners interests to s_corporation sec_4 that brubaker clendening and rupp also owned and just one day later on december the s_corporations liquidated inman partners--an important step in son-of-boss deals because partnership assets are then distributed and sold which supposedly produces tremendous artificial losses this means that the entities themselves were ignored for federal income- tax purposes see sec_301_7701-3 proced admin regs and the owners were taxed as sole proprietors under the code with any income or loss of the llcs reported on their returns see a proced admin regs all section references are to the internal_revenue_code and regulations in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless we say otherwise if a business meets the requirements of sec_1361 it may elect to be treated as an s_corporation and generally avoid corporate tax sec_1362 sec_1363 an s corporation’s income and losses like a partnership’s flow through to its shareholders who then pay income_tax see sec_1363 these tax losses were soon reported on date inman partners filed its initial and final form_1065 u s return of partnership income for its short tax_year ended date brubaker and clendening filed their s corporations’ forms 1120s u s income_tax return for an s_corporation in the same month and rupp filed his s corporation’s form_1120s in date the s_corporations all reported losses from the sale of assets that inman partners distributed and those losses flowed through to brubaker clendening and rupp brubaker and clendening reported these losses on their tax returns for which they each filed jointly with their wives on date rupp reported his on a joint_return that he filed with his wife in july the commissioner saw something he didn’t like on the returns but irs examinations often take a long time so he asked the partners to sign consents to extend the statute_of_limitations for their tax years ending date notice the use of a specific date here rather than a formula like their tax_year the partners were in tax trouble at least in part because of the flowthrough losses from a partnership so the commissioner chose to use forms 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership there was another round of extensions as the audits dragged on here’s a summary taxpayers agreement date executed new deadline brubakers brubakers clendenings clendenings rupps rupps no no no no no no all the forms 872-i that the commissioner secured here were the same they all included broad language to make clear that the extensions included assessments attributable to partnership items without otherwise limiting the applicability of this agreement this agreement also extends the period of limitations for assessing any_tax including additions to tax and interest attributable to any partnership items see sec_6231 affected items see sec_6231 computational adjustments see sec_6231 and partnership items converted to nonpartnership_items see sec_6231 these forms also included the language that the parties would later fight about the partners and the commissioner agreed that i ncome tax due on any return s made by or for the taxpayer s for the period s ended date may be assessed at any time on or before date for the first round and date for the second the commissioner finished his audit and issued an fpaa for inman partners on date--a little more than one month before the partners’ extended statutes of limitations on assessment would expire the commissioner determined in the fpaa that inman partners was a sham so he adjusted all partnership items to zero and asserted accuracy-related_penalties for the resulting underpayments inman partners’ tax_matters_partner didn’t agree and timely petitioned our court for readjustment of partnership items the parties settled all but the statute-of-limitations issue and ultimately submitted it for decision under rule i statutory background discussion partnerships don’t pay tax sec_701 but partners in a partnership are required to include on their own tax returns their distributive shares of the partnership’s income gain loss deduction or credit sec_702 because partnerships will sometimes have tax years that differ from those of their partners subchapter_k provides a timing rule because inman partners was dissolved on date--almost six years before the petition was filed--this case is appealable to the d c circuit see sec_7482 flush language see also 684_f3d_84 n d c cir aff’g 136_tc_67 in computing the taxable_income of a partner for a taxable_year the inclusions required by sec_702 with respect to a partnership shall be based on the income gain loss deduction or credit of the partnership for any taxable_year of the partnership ending within or with the taxable_year of the partner sec_706 emphasis added inman partners’ short tax_year ended on date--within each of its partners’ tax years which all ended on date that means that the partners had to include their distributive shares of inman partners’ income gain loss deduction or credit for its final tax_year on their tax returns to tie this to the disputed language in the irs forms the partners had to use these partnership numbers to report the income_tax due on their returns for the calendar_year the partners here did just that the commissioner wasn’t satisfied with how they reported their incomes however so he made adjustments to inman partners’ partnership items this is where another timing issue comes up sec_6501 provides the general_rule that any_tax deficiency shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period that statute_of_limitations is for the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item_of_income gain loss deduction or credit id there are exceptions to sec_6501’s general three-year statute_of_limitations among those a taxpayer and the commissioner may before the three years expires consent in writing to extend the statute so that tax may be assessed at any time prior to the expiration of the period agreed upon sec_6501 the parties can then extend that deadline if they put it in writing before the extended statute expires id the rule for extending the statute_of_limitations if partnership items are involved is a bit different the extension must expressly provide that such agreement applies to tax attributable to partnership items sec b see sec_6501 inman partners filed its partnership return on date but it wasn’t actually due to be filed until date see sec_6072 brubaker and clendening filed their individual returns on date and rupp filed his on date the three-year statute_of_limitations would have expired on date for brubaker and clendening and on date for rupp see secs a a the commissioner didn’t issue the fpaa until date--two years too late it seems but the commissioner did get two form 872-i extension agreements from each partner were those agreements effective ii keeping the statute_of_limitations open let’s consider the agreements’ language again in each of the forms 872-i the partners and the commissioner agreed that i ncome tax due on any return s made by or for the taxpayer s for the period s ended date may be assessed at any time on or before date in the first instance and date in the second the commissioner and each partner signed the first and second forms 872-i before the statutes would have otherwise expired and those forms specifically referred to partnership and affected items the partners don’t doubt the agreements’ timeliness but they do question their coverage of these partnership items recall that any agreement under sec_6501 applies for partnership and affected items only if the agreement expressly provides that it applies to tax attributable to partnership items sec b the forms 872-i seem to do so without otherwise limiting the applicability of this agreement this agreement also extends the period of limitations for assessing any_tax including additions to tax and interest attributable to any partnership items see sec_6231 affected items see sec_6231 computational adjustments see sec_6231 and partnership items converted to nonpartnership_items see sec_6231 emphasis added but did the agreements here apply to inman partners’ partnership and affected items for its short tax_year ended date who515--a case with nearly identical facts--seems to provide the answer a couple owned indirect partnership interests in a partnership that was liquidated on date id at on date the partnership filed its short-year return for the tax_year ended date the couple filed their joint_return for the tax_year on date id at by date the couple and the commissioner had each signed a form 872-i in which they agreed to extend to date the deadline to assess tax for any return s made by or for the taxpayer s for the period s ended date id same as here the form 872-i used the language we quoted above see id at within the extended statute_of_limitations the commissioner issued an fpaa for who515 id at the couple argued that the form 872-i--which was for the tax period ended date--couldn’t extend the statute_of_limitations for tax attributable to partnership items from a partnership with a tax_year ended date id at we had to figure out if the couple was right we held that they weren’t the form 872-i extended sec_6501’s deadline to assess tax against the couple attributable to any partnership items affected items computational adjustments and partnership items converted into nonpartnership_items who515 at citing section b and 127_tc_75 the commissioner could assess tax attributable to items from who515’s tax_year that ended date because sec_702 and sec_706 required the couple to report any income_tax due on who515’s partnership items for that year on their own return--since who515’s tax_year ended within the couple’s tax_year who515 at thus we concluded the couple had expressly consented in their form 872-i to respondent’s assessing on or before date any_tax of theirs for their taxable_year attributable to any partnership items from who515 for its taxable_year ended date id at there is no difference between this case and who515 and the partners acknowledge that but they argue we got it wrong in who515 when we failed to properly consider the term by or for in the form 872-i the partners argue that who515 grossly misreads the phrase any return s made by or for taxpayer s for the period s ended date in the form 872-i if the phrase also includes a return for a taxpayer for a period that ended before december 31--eg a partnership return with a tax_year that ended date but the partners here are missing a key point the forms 872-i may have extended the statute only for the individual returns with tax years that ended date but sec_702 and sec_706 mean those individual returns had to report any income_tax due to partnership items from any of their partnerships whose tax_year ended in on or before december the key point to understand is that the irs forms don’t extend the statute for returns but for the assessment of income_tax due on those returns the code required the partners to report their inman partners’ partnership items on their individual returns for their date tax years and the partners each consented twice to extend the statute for assessing the income_tax due on those returns because the partners conceded everything else decision will be entered for respondent
